Name: 72/95/Euratom: Commission Decision of 7 February 1972 approving the amendments made to the rules governing the "kernkraftwerk obrigheim GmbH" joint undertaking /* Unofficial English Translation */
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1972-02-10

 Avis juridique important|31972D0095DÃ ©cision du Conseil du 7 fÃ ©vrier 1972, portant approbation de modifications des statuts de l'entreprise commune "Kernkraftwerk Obrigheim GmbH" Journal officiel n ° L 036 du 10/02/1972 p. 0017 Ã ©dition spÃ ©ciale espagnole: chapitre 12 tome 1 p. 0153 Ã ©dition spÃ ©ciale portugaise: chapitre 12 tome 1 p. 0153 +++++( 1 ) JO NO 147 DU 9 . 8 . 1966 , P . 2681/66 . ( 2 ) JO NO L 117 DU 16 . 5 . 1969 , P . 7 . DECISION DU CONSEIL DU 7 FEVRIER 1972 PORTANT APPROBATION DE MODIFICATIONS DES STATUTS DE L'ENTREPRISE COMMUNE " KERNKRAFTWERK OBRIGHEIM GMBH " ( 72/95/EURATOM ) LE CONSEIL DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE EUROPEENNE DE L'ENERGIE ATOMIQUE , ET NOTAMMENT SES ARTICLES 47 ET 50 , VU LA DECISION DU CONSEIL , DU 28 JUILLET 1966 , RELATIVE A LA CONSTITUTION DE L'ENTREPRISE COMMUNE " KERNKRAFTWERK OBRIGHEIM GMBH " ( 1 ) , MODIFIEE EN DERNIER LIEU PAR LA DECISION DU 12 MAI 1969 ( 2 ) , VU LA PROPOSITION DE LA COMMISSION , CONSIDERANT QUE L'ASSEMBLEE GENERALE EXTRAORDINAIRE DE L'ENTREPRISE COMMUNE A DECIDE LORS DE SA REUNION DU 16 DECEMBRE 1970 DE MODIFIER LES STATUTS SUR DES POINTS CONCERNANT L'ORGANISATION DE L'ADMINISTRATION DE L'ENTREPRISE AINSI QUE SUR DES DETAILS D'ORDRE REDACTIONNEL ; CONSIDERANT QUE CETTE MODIFICATION NE PORTE PAS ATTEINTE AUX DROITS ET OBLIGATIONS DE L'ENTREPRISE COMMUNE , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LES MODIFICATIONS DES STATUTS DE L'ENTREPRISE COMMUNE " KERNKRAFTWERK OBRIGHEIM GMBH " ANNEXEES A LA PRESENTE DECISION SONT APPROUVEES . ARTICLE 2 LA PRESENTE DECISION SERA PUBLIEE AU JOURNAL OFFICIEL DES COMMUNAUTES EUROPEENNES . ELLE ENTRERA EN VIGUEUR A LA DATE DE SA PUBLICATION . FAIT A BRUXELLES , LE 7 FEVRIER 1972 . PAR LE CONSEIL LE PRESIDENT J . P . BUCHLER ANNEXE MODIFICATIONS DES STATUTS DE L'ENTREPRISE COMMUNE " KERNKRAFTWERK OBRIGHEIM GMBH " I LE TEXTE DE L'ARTICLE 9 DES STATUTS EST REMPLACE PAR LE TEXTE SUIVANT : " COMPETENCE DE L'ASSEMBLEE GENERALE 1 . EN DEHORS DES CAS PREVUS PAR LA LOI ET PAR LES STATUS , ET DANS LA MESURE OU LE CONSEIL D'ADMINISTRATION N'EST PAS COMPETENT , L'ASSEMBLEE GENERALE DELIBERE SUR LES ACTES SUIVANTS , QUE LES GERANTS NE PEUVENT ACCOMPLIR SANS SON AGREMENT : 1 . ACTES JURIDIQUES PORTANT SUR UN MONTANT SUPERIEUR A 1 000 000 DE DM ; 2 . PROGRAMME ANNUEL D'INVESTISSEMENT ET DE FINANCEMENT ; 3 . ELABORATION ET MODIFICATION DE DIRECTIVES CONCERNANT LA FOURNITURE DE L'ENERGIE PRODUITE ET , APRES EXPIRATION DU CONTRAT DE PARTICIPATION AUX RISQUES QUI A ETE CONCLU AVEC LA REPUBLIQUE FEDERALE D'ALLEMAGNE , CALCUL ET DECOMPTE DES FRAIS ANNUELS Y AFFERENTS ; 4 . AUTRES ACTES ESSENTIELS INTERESSANT LA SOCIETE ; 5 . COLLABORATION AVEC DES ENTREPRISES NATIONALES OU ETRANGERES OU AVEC DES ORGANISMES PUBLICS NATIONAUX OU ETRANGERS , DANS LA MESURE OU IL S'AGIT DE PROBLEMES FONDAMENTAUX SE RAPPORTANT A L'OBJET DE LA SOCIETE . 2 . L'ASSEMBLEE GENERALE ARRETE LES REGLEMENTS INTERIEURS CONCERNANT LES GERANTS ET LE CONSEIL D'ADMINISTRATION ( ARTICLE 12 ) ; ELLE NOMME LE COMMISSAIRE AUX COMPTES . ELLE PEUT DECIDER QUE D'AUTRES ACTES DOIVENT RECEVOIR SON AGREMENT . 3 . L'ASSEMBLEE GENERALE INSTITUE UN " COMITE DU PERSONNEL " AUQUEL IL APPARTIENT DE CONCLURE , DE MODIFIER ET DE RESILIER LES CONTRATS D'ENGAGEMENT DES GERANTS , FONDES DE POUVOIR ET MANDATAIRES , AINSI QUE DE REGLER TOUTES AUTRES QUESTIONS CONCERNANT CES PERSONNES . " LE TEXTE DE L'ARTICLE 11 DES STATUTS EST REMPLACE PAR LE TEXTE SUIVANT : " CONSEIL D'ADMINISTRATION 1 . POUR SURVEILLER LA GESTION DES AFFAIRES , LA SOCIETE DISPOSE D'UN CONSEIL D'ADMINISTRATION QUI N'EST PAS ASSUJETTI AUX DISPOSITIONS SUR LES SOCIETES PAR ACTIONS CONCERNANT LE CONSEIL DE SURVEILLANCE . LE CONSEIL D'ADMINISTRATION COMPREND 16 MEMBRES DONT 11 DESIGNES PAR LES ASSOCIES SELON LE SCHEMA SUIVANT : LES ASSOCIES VISES SOUS LES POINTS A ) A D ) DE L'ARTICLE 1ER DESIGNENT CHACUN DEUX MEMBRES , LES ASSOCIES VISES SOUS LES POINTS E ) ET F ) DE L'ARTICLE 1ER DESIGNENT CHACUN UN MEMBRE , LES ASSOCIES VISES SOUS LES POINTS G ) A M ) DE L'ARTICLE 1ER DESIGNENT UN MEMBRE . TOUTE DESIGNATION OU REVOCATION D'UN MEMBRE DOIT ETRE NOTIFIEE PAR ECRIT A LA GERANCE . CINQ MEMBRES SONT ELUS PAR LE PERSONNEL CONFORMEMENT AUX DISPOSITIONS DU " BETRIEBSVERFASSUNGSGESETZ " ( LOI SUR L'ORGANISATION SOCIALE DES ENTREPRISES ) . EN CE QUI CONCERNE LA DUREE DE LEURS FONCTIONS , L'ARTICLE 102 DU " AKTIEN-GESETZ " ( LOI SUR LES SOCIETES PAR ACTIONS ) EST APPLICABLE , ETANT ENTENDU QU'ILS PERDENT LEUR CAPACITE DE MEMBRE SI LES CONDITIONS D'ELIGIBILITE NE SONT PLUS REMPLIES . 2 . SEULES PEUVENT ETRE DESIGNEES COMME MEMBRES PAR LES ASSOCIES LES PERSONNES EXERCANT DES FONCTIONS DE DIRECTION DANS LES ENTREPRISES ASSOCIEES . 3 . DANS L'ACCOMPLISSEMENT DE SON MANDAT , LE CONSEIL D'ADMINISTRATION SE CONFORME AU REGLEMENT INTERIEUR ARRETE PAR L'ASSEMBLEE GENERALE . LE PRESIDENT DU CONSEIL D'ADMINISTRATION EST DESIGNE PAR LA SOCIETE ENERGIE-VERSORGUNG SCHWABEN AG ET SON SUPPLEANT PAR LA SOCIETE BADENWERK AG . 4 . LE CONSEIL D'ADMINISTRATION NE PEUT DELIBERER VALABLEMENT QUE SI LA MOITIE AU MOINS DE SES MEMBRES SONT PRESENTS ET QUE SI LES MEMBRES PRESENTS REPRESENTENT LA MOITIE AU MOINS DU CAPITAL SOCIAL . POUR LE RESTE , L'ARTICLE 10 PARAGRAPHE 5 EST APPLICABLE PAR ANALOGIE . LE RAPPORT ENTRE LES VOIX DES REPRESENTANTS DES ASSOCIES ET LES VOIX DES REPRESENTANTS DU PERSONNEL EST FIXE DE 2 A 1 . LA PART DES VOIX REVENANT AUX REPRESENTANTS DES ASSOCIES EST REPARTIE ENTRE EUX EN FONCTION DU MONTANT DES APPORTS SOCIAUX DES ASSOCIES QU'ILS REPRESENTENT . SI UN ASSOCIE EST REPRESENTE PAR DEUX MEMBRES , CHAQUE MEMBRE DISPOSE DE LA MOITIE DES VOIX AUXQUELLES A DROIT L'ASSOCIE . LA PART DES VOIX REVENANT A CHAQUE REPRESENTANT DU PERSONNEL EST EGALE A 1/5E DU TOTAL DES VOIX AUXQUELLES ONT DROIT LES REPRESENTANTS DU PERSONNEL . LE CONSEIL D'ADMINISTRATION PREND SES DECISIONS A LA MAJORITE SIMPLE DES SUFFRAGES EXPRIMES . A LA REQUETE DU PRESIDENT , LES DECISIONS PEUVENT ETRE PRISES PAR LETTRE OU PAR TELEGRAMME , SAUF OPPOSITION FORMULEE IMMEDIATEMENT PAR L'UN DES MEMBRES . 5 . TOUT MEMBRE EMPECHE DE PARTICIPER A UNE REUNION PEUT DELEGUER UN REPRESENTANT PORTEUR D'UNE PROCURATION ECRITE . 6 . LE CONSEIL D'ADMINISTRATION A LE DROIT DE CONSTITUER EN SON SEIN DES COMITES QUI PEUVENT ETRE APPELES A DELIBERER A SA PLACE . LES DELIBERATIONS DES COMITES SONT ACQUISES A L'UNANIMITE , FAUTE DE QUOI LA DECISION DOIT ETRE PRISE PAR LE CONSEIL D'ADMINISTRATION . 7 . LES MEMBRES ONT DROIT A DES JETONS DE PRESENCE ET AU REMBOURSEMENT DE FRAIS DONT LE MONTANT EST FIXE PAR L'ASSEMBLEE GENERALE . " . IL EST INSERE AUX STATUTS LE NOUVEL ARTICLE 11A QUI SE LIT COMME SUIT : " COMPETENCE DU CONSEIL D'ADMINISTRATION 1 . DANS LA MESURE OU L'ASSEMBLEE GENERALE N'EST PAS COMPETENTE , LA GERANCE DOIT RECEVOIR L'APPROBATION DU CONSEIL D'ADMINISTRATION POUR ACCOMPLIR LES ACTES SUIVANTS : 1 . DECISIONS DE PRINCIPE RELATIVES AUX BAREMES DES TRAITEMENTS ET DES SALAIRES ; 2 . ENGAGEMENT DU PERSONNEL DE LA SOCIETE DONT LE TRAITEMENT MENSUEL EST SUPERIEUR A UN MONTANT A FIXER PAR LE CONSEIL D'ADMINISTRATION , OU ATTRIBUTION AU PERSONNEL DEJA EN SERVICE D'UN TRAITEMENT MENSUEL EXCEDANT CE MONTANT ; 3 . CONCLUSION DE CONTRATS DE LIVRAISON ET DE PRESTATION DE SERVICES POUR UNE SOMME SUPERIEURE A UN MONTANT A FIXER PAR LE CONSEIL D'ADMINISTRATION ; 4 . OCTROI DE PRETS ET CONTRACTION D'OBLIGATIONS DONT LA VALEUR EST SUPERIEURE A UN MONTANT A FIXER PAR LE CONSEIL D'ADMINISTRATION ; 5 . CONCLUSION DE TRANSACTIONS IMMOBILIERES ET CONTRACTION DE CHARGES FONCIERES , POUR UNE SOMME SUPERIEURE A UN MONTANT A FIXER PAR LE CONSEIL D'ADMINISTRATION ; 6 . ETABLISSEMENT ET MODIFICATION DU PROGRAMME ANNUEL DE CHARGE DE LA CENTRALE . 2 . DANS LA MESURE OU L'ASSEMBLEE GENERALE N'EST PAS COMPETENTE , LE CONSEIL D'ADMINISTRATION PEUT DECIDER QUE D'AUTRES ACTES DOIVENT RECEVOIR SON APPROBATION OU L'APPROBATION D'UN COMITE CONSTITUE PAR LUI . " . II L'ARTICLE 5A DEVIENT L'ARTICLE 6 . LE LIBELLE DE LA PREMIERE PHRASE DU PARAGRAPHE 3 EST MODIFIE COMME SUIT : " TOUT ASSOCIE EXCLU A DROIT A UNE INDEMNISATION DONT LE MONTANT ET L'ECHEANCE SONT FIXES CONFORMEMENT AUX DISPOSITIONS DE L'ARTICLE 15 PARAGRAPHE 3 . " . L'ARTICLE 6 DEVIENT L'ARTICLE 7 . SON LIBELLE EST MODIFIE COMME SUIT : " ORGANES DE LA SOCIETE LES ORGANES DE LA SOCIETE SONT : 1 . LES GERANTS , 2 . L'ASSEMBLEE GENERALE , 3 . LE CONSEIL D'ADMINISTRATION " . L'ARTICLE 7 DEVIENT L'ARTICLE 8 . L'ARTICLE 8 DEVIENT L'ARTICLE 9 . L'ARTICLE 9 DEVIENT L'ARTICLE 11 . LE LIBELLE DE LA PREMIERE PHRASE DE L'ARTICLE 10 PARAGRAPHE 6 EST MODIFIE COMME SUIT : " L'ASSEMBLEE GENERALE EST PRESIDEE PAR LE PRESIDENT DU CONSEIL D'ADMINISTRATION ET , EN CAS D'EMPECHEMENT DE CELUI-CI , PAR SON SUPPLEANT . " . L'ARTICLE 11 DEVIENT L'ARTICLE 12 . L'ARTICLE 11A DEVIENT L'ARTICLE 13 . L'ARTICLE 12 DEVIENT L'ARTICLE 14 . L'ARTICLE 13 DEVIENT L'ARTICLE 15 . LE LIBELLE DE LA DEUXIEME PHRASE DU PARAGRAPHE 3 EST MODIFIE COMME SUIT : " SOUS RESERVE DU CAS VISE A L'ARTICLE 15 PARAGRAPHE 2 DERNIERE PHRASE , L'ASSOCIE QUI A RETIRE SA PARTICIPATION RECOIT , A TITRE D'INDEMNISATION , UN MONTANT EGAL A LA VALEUR VENALE DE SES PARTS SOCIALES ET , AU MAXIMUM , A LEUR VALEUR NOMINALE MAJOREE DE SA QUOTE-PART DES RESERVES . " . L'ARTICLE 14 DEVIENT L'ARTICLE 16 . L'ARTICLE 15 DEVIENT L'ARTICLE 17 . L'ARTICLE 16 DEVIENT L'ARTICLE 18 . LE LIBELLE DU PARAGRAPHE 1 PREMIER ALINEA , EST MODIFIE COMME SUIT : " TANT QUE LA SOCIETE EST RECONNUE COMME ENTREPRISE COMMUNE AU SENS DU TRAITE INSTITUANT LA COMMUNAUTE EUROPEENNE DE L'ENERGIE ATOMIQUE , ELLE SERA SOUMISE , PENDANT TOUT LE TEMPS DE SON ACTIVITE EN TANT QU'ENTREPRISE COMMUNE , AUX DISPOSITIONS DUDIT TRAITE RELATIVES AUX ENTREPRISES COMMUNES AINSI QU'AUX DECISIONS DU CONSEIL DES COMMUNAUTES EUROPEENNES QUI L'ONT CONSTITUEE EN ENTREPRISE COMMUNE ET LUI ONT ATTRIBUE CERTAINS DES AVANTAGES ENUMERES A L'ANNEXE III DU TRAITE . EN PARTICULIER : " . LE LIBELLE DU PARAGRAPHE 1 B ) EST MODIFIE COMME SUIT : " LA DISSOLUTION PREVUE A L'ARTICLE 16 DES STATUTS AINSI QUE TOUTE CESSION DE PARTS SOCIALES OU DE FRACTION DE PARTS SOCIALES A DES TIERS NON ASSOCIES EST SOUMISE A L'APPROBATION DU CONSEIL DES COMMUNAUTES EUROPEENNES , QUI STATUE SUR PROPOSITION DE LA COMMISSION EN APPLICATION DE L'ARTICLE 47 DU TRAITE EURATOM " . L'ARTICLE 17 DEVIENT L'ARTICLE 19 .